DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 2/10/2021. Claims 1-19 are pending and considered below.

Response to Arguments
Regarding the rejection of claims 9 and 17 under 35 U.S.C. 112(b), applicant has amended claims 9 and 17 to remove the phrase “the user”. Therefore, the rejection of claims 9 and 17 under 35 U.S.C. 112(b) is withdrawn.
Regarding the claims rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. (US-2016/0116293-A1) in view of Outwater et al. (US-2017/0115125-A1), applicant has amended independent claims 1 and 12 to clarify that the one or more processors determining the new pickup location are “of the vehicle”. Applicant argued that paragraph [0057] of Outwater indicates that the customer can determine a new pickup location by deciding to wait at a particular location or move towards the AVs. However, paragraph [0044] of Outwater indicates that the Autonomous Vehicle (AV) can also determine a new pickup location. Outwater indicates that the AV knows where the customer is 
Applicant further argued that Outwater does not disclose one or more processors of the vehicle determining a new pickup location for the passenger in order to save at least one of the vehicle or the passenger time reaching the predetermined pickup area. Examiner disagrees. Paragraph [0044] of Outwater discloses that the Autonomous Vehicle (AV) can head towards the fastest and safest meeting location as it negotiates pathways. An AV which heads towards the fastest meeting location saves vehicle and passenger time reaching a predetermined pickup area. Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 103 for the reasons given below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. (US-2016/0116293-A1, hereinafter Grover) in view of Outwater et al. (US-2017/0115125-A1, hereinafter Outwater).
Regarding claim 1, Grover discloses:
receiving, by one or more processors (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31);

dispatch instructions dispatching the vehicle to a predetermined pickup area in order to pick up the passenger (paragraph [0040]);
maneuvering, by the one or more processors (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31); and
the vehicle towards the predetermined pickup area to pick up the passenger (paragraph [0040] and FIG. 3, proceed to pick-up location-321).
Grover does not disclose receiving location updates identifying the location of a client computing device of a passenger. However, Outwater discloses a method for remotely identifying a passenger and an assigned vehicle, including the following features:
while maneuvering the vehicle towards the predetermined pickup area to pick up the passenger, receiving, via a network, location information from a client computing device associated with the passenger identifying the location of the client computing device determined at the client computing device (paragraphs [0044-0046] and [0063]);
while maneuvering the vehicle towards the predetermined pickup area to pick up the passenger (paragraphs [0044-0046] and [0063]);
prior to the vehicle reaching the predetermined pickup area (paragraph [0057]);
using, by the one or more processors, the location information from the client computing device (paragraphs [0044-0046] and [0063]);
to determine a new pickup location for the passenger in order to save at least one of the vehicle or the passenger time reaching the predetermined pickup area (paragraphs [0044], the Autonomous Vehicle (AV) can head towards the fastest and safest meeting location as it negotiates pathways; and 
maneuvering the vehicle, by the one or more processors, to the new pickup location in order to attempt to pick up the passenger (paragraphs [0044], the Autonomous Vehicle (AV) can head towards the fastest and safest meeting location as it negotiates pathways; and [0057], the customer can wait at a particular location, waiting for the vehicle to come to him, or move towards the AVs).
Outwater teaches that a customer can remain at a particular location, waiting for a dispatched autonomous vehicle to come to him, or move towards the vehicle (paragraph [0057]) while GPS tracks the movement of the customer’s phone (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the customer phone tracking with an altered customer pickup location of Outwater into the system of a passenger walking towards a self-driving vehicle of Grover. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of saving travel time. A person of ordinary skill would recognize that a smartphone can be used to track passenger location.
Regarding claim 2, Grover further discloses:
further comprising, prior to maneuvering the vehicle to the new pickup location in order to attempt to pick up the passenger, determining whether a new pickup location should be determined based on current driving conditions for the vehicle (paragraphs [0040] and [0043-0044]).
Regarding claim 3, Grover further discloses:
wherein the current driving conditions include whether the vehicle is on a busy street (paragraphs [0040] and [0043-0044]).
Regarding claim 4, Grover further discloses:
wherein the current driving conditions include whether the new pickup location would be disruptive to other road users (paragraphs [0040] and [0043-0044]).
Regarding claim 5, Grover further discloses:
wherein determining whether a new pickup location should be determined is further based on historical driving conditions (paragraphs [0038-0040]).
Regarding claim 6, Grover further discloses:
wherein determining the new pickup location is based on whether the passenger is already waiting at a particular spot (paragraphs [0040] and [0043-0044]).
Regarding claims 7 and 15, Grover further discloses:
wherein the particular spot is by a curb (paragraph [0002]).
Regarding claim 8, Grover further discloses:
wherein the new pickup location is determined such that when the vehicle is maneuvering towards the predetermined pickup area to pick up the passenger the vehicle will reach the new pickup location before reaching the predetermined pickup area (paragraph [0040]).
Regarding claim 10, Grover further discloses:
further comprising providing a notification to the client computing device indicating that the vehicle is proceeding to the new pickup location (paragraph [0040] and FIG. 2, vehicle-200, user-214, and nomadic device-216).
Regarding claim 11, Grover further discloses:
sending a notification to the client computing device requesting confirmation that the passenger would like to use the new pickup location (paragraphs [0040] and [0045-0048]);
in response to the notification, receiving confirmation that the passenger would like to use the new pickup location (paragraphs [0040] and [0045-0048]); and
wherein maneuvering the vehicle to the new pickup location in order to attempt to pickup the passenger is in response to receiving the confirmation (paragraphs [0040] and [0045-0048]).

Regarding claim 12, Grover further discloses:
the system comprising a vehicle having (paragraph [0013], At least one processor controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle, the processor allows onboard processing of commands and routines);
one or more processors configured to: (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31);
receive dispatch instructions dispatching the vehicle to a predetermined pickup area in order to pick up the passenger (paragraph [0040]);
maneuvering (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31); and
the vehicle towards the predetermined pickup area to pick up the passenger (paragraph [0040] and FIG. 3, proceed to pick-up location-321).
Grover does not disclose receiving location updates identifying the location of a client computing device of a passenger. However, Outwater further discloses:
while maneuvering the vehicle towards the predetermined pickup area to pick up the passenger, receive via a network, location information from a client computing device associated with the passenger identifying the location of the client computing device determined at the client computing device (paragraphs [0044-0046] and [0063]);
while maneuvering the vehicle towards the predetermined pickup area to pick up the passenger (paragraphs [0044-0046] and [0063]);
prior to the vehicle reaching the predetermined pickup area (paragraph [0057]);
use the location information from the client computing device (paragraphs [0044-0046] and [0063]);

maneuver the vehicle to the new pickup location in order to attempt to pick up the passenger (paragraphs [0044], the Autonomous Vehicle (AV) can head towards the fastest and safest meeting location as it negotiates pathways; and [0057], the customer can wait at a particular location, waiting for the vehicle to come to him, or move towards the AVs).
Outwater teaches that a customer can remain at a particular location, waiting for a dispatched autonomous vehicle to come to him, or move towards the vehicle (paragraph [0057]) while GPS tracks the movement of the customer’s phone (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the customer phone tracking with altered customer pickup location of Outwater into the system of a passenger walking towards a self-driving vehicle of Grover. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of saving travel time. A person of ordinary skill would recognize that a smartphone can be used to track passenger location.
Regarding claim 13, Grover further discloses:
wherein the one or more processors are further configured to (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31); and
prior to maneuvering the vehicle to the new pickup location in order to attempt to pick up the passenger, determine whether a new pickup location should be determined based on current driving conditions for the vehicle (paragraphs [0040] and [0043-0044]).

Regarding claim 14, Grover further discloses:
wherein the one or more processors are further configured to (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31); and
determine the new pickup location further based on whether the passenger is already waiting at a particular spot (paragraphs [0040] and [0043-0044]).
Regarding claim 16, Grover further discloses:
wherein the one or more processors are further configured to (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31); and
determine the new pickup location such that when the vehicle is maneuvering towards the predetermined pickup area to pick up the passenger the vehicle will reach the new pickup location before reaching the predetermined pickup area (paragraph [0040]).
Regarding claim 18, Grover further discloses:
wherein the one or more processors are further configured to (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31); and
provide a notification to the client computing device indicating that the vehicle is proceeding to the new pickup location (paragraph [0040] and FIG. 2, vehicle-200, user-214, and nomadic device-216).
Regarding claim 19, Grover further discloses:
wherein the one or more processors are further configured to: (paragraph [0013] and FIG. 1, processor-3, and vehicle-based computing system-31);
send a notification to the client computing device requesting confirmation that the passenger would like to use the new pickup location (paragraphs [0040] and [0045-0048]);
in response to the notification, receive confirmation that the passenger would like to use the new pickup location (paragraphs [0040] and [0045-0048]); and
.

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Botea et al. (US-2017/0160092-A1) discloses a method for routing a vehicle for hire. Information indicating a first location of a passenger is received. A vehicle is routed to the first location at a calculated dispatch time. Information indicating a second location of the passenger is received. The vehicle is rerouted to the second location when it is determined that the second location does not jeopardize the timely pickup. The passenger is provided with directions on how to move to a location that does not jeopardize the timely pickup when it is determined that the second location does jeopardize the timely pickup.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667